Citation Nr: 0947855	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-42 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
post-traumatic cervical myeloradiculopathy (right, C6, C7, 
and C8 roots) than 10 percent for the period prior to May 15, 
2007, and 20 percent for the period from May 15, 2007.

2.  Entitlement to an effective date earlier than October 19, 
2006 for a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The July 2002 rating 
decision granted service connection for post-traumatic 
cervical myeloradiculopathy (right, C6, C7, and C8 roots) and 
assigned an initial disability rating of 10 percent, 
effective from July 17, 2001.  In July 2003, the Veteran 
entered a notice of disagreement with the initial rating 
assigned.  A statement of the case was issued on October 25, 
2004.  The Veteran entered a timely substantive appeal on 
this initial rating issue that was received on December 3, 
2004.  By subsequent rating decision of July 2007 during the 
pendency of the initial rating appeal, a 20 percent 
"staged" initial rating was granted for the period from 
May 15, 2007.  

The Veteran's claim for TDIU was received on August 30, 2002.  
An April 2007 rating decision granted service connection for 
TDIU and assigned an effective date of October 19, 2006.  In 
April 2007, the Veteran entered a notice of disagreement with 
the effective date of TDIU.  A statement of the case 
addressing the TDIU effective date was issued on May 4, 2007.  
The Veteran entered a timely substantive appeal 
(representative's brief) on this TDIU issue that was received 
in December 2007.  

In January 2008, the Board remanded these issues to the RO 
for further development that included a VA examination and 
opinions, and to readjudicate the cervical spine initial 
rating appeal under the criteria for rating intervertebral 
disc disease.  The old Diagnostic Code 5293 provided for 
rating intervertebral disc syndrome, and the revised rating 
criteria of Diagnostic Code 5243 provided for rating 
intervertebral disc disease.  The Board noted that the RO had 
included Diagnostic Code 5293 rating criteria in the 
supplemental statements of the case, but had not actually 
adjudicated the cervical spine initial rating under 
Diagnostic Code 5293.  

In a September 2009 supplemental statement of the case, the 
RO adjudicated the Veteran's cervical spine disability under 
both the old and new rating criteria, fulfilling the January 
2008 Board remand order.  Diagnostic Code 5293 criteria were 
previously given in July 2007 supplemental statement of the 
case.


FINDINGS OF FACT

1.  For the initial rating period prior to May 15, 2007, the 
service-connected post-traumatic cervical myeloradiculopathy 
(right, C6, C7, and C8 roots) is shown to more nearly 
approximate moderate limitation of motion of the cervical 
spine.

2.  Throughout the pendency of this appeal, post-traumatic 
cervical myeloradiculopathy (right, C6, C7, and C8 roots) is 
not shown to be productive of disability that more nearly 
approximates severe limitation of motion; severe 
intervertebral disc syndrome; forward flexion of 15 degrees 
or less; or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

3.  The evidence does not demonstrate that the Veteran's 
service-connected disabilities caused his unemployability 
prior to October 19, 2006.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for 
the initial rating period prior to May 15, 2007, the criteria 
for an initial rating of 20 percent for post-traumatic 
cervical myeloradiculopathy (right, C6, C7, and C8 roots) 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (as in effect prior to September  23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003). 

2.  Throughout the pendency of this appeal, the criteria for 
an initial disability rating higher than 20 percent for post-
traumatic cervical myeloradiculopathy (right, C6, C7, and C8 
roots) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003).

3.  The criteria for an effective date earlier than October 
19, 2006 for the award of a TDIU are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400, 4.15, 4.16 (20089).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  
The RO sent the Veteran letters in August 2001 and April 
2003, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection for a cervical spine disability and entitlement to 
individual unemployability.  Service connection was 
subsequently granted for post-traumatic cervical 
myeloradiculopathy (right, C6, C7, and C8 roots) and for 
TDIU.  In accordance with the requirements of VCAA, the 
letters informed the Veteran of what evidence was necessary 
to substantiate the claim, what evidence and information he 
was responsible for, and the evidence that was considered 
VA's responsibility.  

Although the Veteran was not specifically notified of the 
requirements to establish entitlement to a higher initial 
rating, the VA General Counsel has interpreted that 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate 
newly raised or "downstream" issues, such as the claims for 
increased compensation or an earlier effective date following 
the initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate 38 U.S.C.A. § 5103(a) 
notice.  See VAOPGCPREC 8-2003.  With respect to the initial 
rating appeal that arises from disagreement with the initial 
rating following the grant of service connection for cervical 
spine disability, the courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For these reasons, the Board finds that appropriate notice 
has been given in this case with respect to the initial 
rating.  Notwithstanding, the Veteran was informed of the 
requirements needed to establish entitlement to an higher 
initial rating by means of letters dated in July 2006 and 
March 2008.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file.  Additionally, the Veteran was 
afforded VA examinations in September 2001, May 2002, May 
2003, July 2004, March 2007, and in May 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

Disability Rating Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

As in this case, where the Veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 
12 Vet. App. 119 (1999).  A Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time of the initial rating 
period until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Since the Veteran filed his claim for service connection in 
July 2001, there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 38 
C.F.R. § 4.71a, including a cervical strain under Diagnostic 
Code 5290.  The new criteria for rating residuals of a 
cervical compression fracture became effective September 26, 
2003.  The statements of the case issued in December 2006 and 
May 2007 notified the Veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Given the 
change in law, VA may only apply the old rating criteria for 
a cervical strain for the entire initial rating period, 
including prior to September 26, 2003, and it may only 
consider the new rating criteria for the rating period 
beginning on September 26, 2003.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Diagnostic Code 5290, the old criteria, a slight limitation 
of motion of the cervical spine warranted a 10 percent 
evaluation, a moderate limitation of cervical motion 
warranted a 20 percent evaluation, and a severe limitation of 
cervical motion warranted a 30 percent disability evaluation.  
This was the maximum available rating based on a limitation 
of motion of the cervical spine.  Under 
38 C.F.R. § 4.71a (2003). 

Ankylosis of the cervical spine warranted a 40 percent 
evaluation if unfavorable, and 30 percent if favorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  Ankylosis is 
the fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 
(1996).

Diagnostic Code 5293 provides that pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation. Severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief, warrants a 40 percent evaluation. For 
moderate intervertebral disc syndrome, with recurring 
attacks, a 20 percent rating is warranted. Mild 
manifestations warrant a 10 percent rating. Postoperative, 
cured intervertebral disc syndrome warrants a noncompensable 
evaluation. 38 C.F.R. § 4.71.

Under the old criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the previous 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  Under the old rating criteria, a 10 percent 
rating was warranted for incapacitating episodes having a 
total duration of at one week but less than two weeks during 
the previous 12 months.  A 20 percent rating was warranted 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the previous 
12 months.  A 40 percent rating was warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months.  A 60 percent rating was warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

An incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).

When the Veteran filed his claim in July 2001, the neurologic 
manifestations of his lumbar spine disability were rated in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 
10 percent rating was warranted for mild, incomplete 
paralysis of the sciatic nerve.  A 20 percent rating was 
warranted for moderate incomplete paralysis, while a 40 
percent rating was warranted for moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating was 
warranted for severe incomplete paralysis with marked 
muscular atrophy.

Effective September 23, 2002, a 40 percent rating was 
warranted for moderately severe, incomplete paralysis of the 
sciatic nerve, while a 60 percent rating was warranted for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).

Effective September 26, 2003, VA again revised the rating 
schedule with respect to evaluating intervertebral disc 
syndrome.  68 Fed. Reg. 51454-51456 (August 27, 2003) (now 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243).  Under the revised regulations, intervertebral 
disc syndrome is to be rated in one of two ways: either on 
the basis of the total duration of incapacitating episodes 
noted above (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243) or on the basis of the following general rating 
formula, which also provides that the noted ratings may be 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

The revised rating criteria, the General Rating Formula for 
Diseases and Injuries of the Spine, provides a 10 percent 
disability rating for forward flexion the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. 

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate Diagnostic Code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will, therefore, evaluate the 
veteran's service-connected cervical spine disability under 
both the former and the current schedular criteria for the 
applicable periods, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Initial Rating for Cervical Spine Disability

The Veteran's claim for service connection for a cervical 
spine disability was received in July 2001.  The July 2002 
rating decision granted service connection for post-traumatic 
cervical myeloradiculopathy (right, C6, C7, and C8 roots) and 
assigned an initial disability rating of 10 percent, 
effective from July 17, 2001.  By subsequent rating decision 
of July 2007 during the pendency of the initial rating 
appeal, a 20 percent "staged" initial rating was granted 
for the period from May 15, 2007.  

The evidence of record includes multiple private and VA 
examination reports.  A private chiropractic report dated in 
June 2001 noted complaints of pain and stiffness in the neck 
area accompanied by occipital headaches.  Additionally, there 
was discomfort radiating into the shoulder area and some 
weakness of the elbow after exertion.  Physical examination 
of the cervical spine revealed discomfort on flexion, 
extension, and lateral bending; however, the Veteran 
exhibited full range of motion.  X-rays of the cervical spine 
demonstrated disc disease involving the C5-C6 vertebral disc 
space with reduction in disc height, abnormal flexion, 
extension and early osteophyte formation.  

Upon VA examination dated in September 2001, muscle strength 
was normal in the arms and deep tendon reflexes were equal 2+ 
in the upper extremities.  Physical examination of the 
cervical spine demonstrated mild spasms in the lower cervical 
area.  Flexion was to 35 degrees.  Extension was to 40 
degrees.  Rotation was to 45 degrees, bilaterally.  

Upon VA examination dated in May 2002, cervical spine flexion 
was to 35 degrees.  Extension was to 30 degrees.  Lateral 
flexion was to 20 degrees, bilaterally.  There was mild 
tenderness on C5-C6 on the right side.  Additionally, there 
was mild paraspinal spasm noted on the right trapezius 
muscle.  

A private orthopedic opinion dated in April 2003 indicated a 
diagnosis of a large desiccated but herniated disc of C3-C4 
with significant thecal sac contact, secondary spondylotic 
changes extending from C-3 to C-5, and persistent discopathy 
and facet sclerosis to the level C-7.  

Upon VA examination dated in May 2003, the Veteran was able 
to undress and dress himself without difficulty.  There was 
no evidence of spasm or tenderness along the cervical spine.  
Flexion was to 65 degrees, with pain at the extreme.  
Extension was to 50 degrees, without pain.  Lateral flexion 
was to 30 degrees, bilaterally, without pain.  Rotation was 
to 60 degrees, on the left, and to 40 degrees, on the right, 
without pain.  Deep tendon reflexes were equal and active in 
the upper extremities.  There was no sensory loss or weakness 
noted.  Tinel and Phalen signs were negative.  There was no 
evidence of neurological defects or radiculopathy in the 
upper extremities.  The examiner opined that there was no 
objective evidence in support of the Veteran's complaints and 
that the Veteran was able to work.  

Upon VA examination dated May 15, 2007, cervical flexion was 
to 20 degrees.  Extension was to 25 degrees.  Lateral flexion 
was to 15 degrees, bilaterally.  There was tenderness and 
spasm over the neck and paravertebral cervical muscles of C5-
C6, bilaterally.  Spurling sign was positive on the right 
side.  

Upon VA examination dated in July 2009, the Veteran presented 
with complaints of worsening pain.  The Veteran submitted 
that he experienced fatigue, decrease in range of motion, 
stiffness, weakness, pain, and spasms.  Physical examination 
revealed cervical spine flexion to 30 degrees.  Extension was 
to 14 degrees.  Lateral flexion was to 20 degrees, 
bilaterally.  Rotation was to 22 degrees, bilaterally.  
Although there was objective evidence of pain on motion, 
there was no additional limitation after repetitive motion.  

After a review of the evidence, the Board finds that, for the 
initial rating period prior to May 15, 2007, the service-
connected post-traumatic cervical myeloradiculopathy (right, 
C6, C7, and C8 roots) is shown to more nearly approximate 
moderate limitation of motion of the cervical spine, as 
required for a 20 percent disability rating under old rating 
criteria at Diagnostic Code 5290.  Under Diagnostic Code 
5290, a 20 percent rating is warranted for moderate 
limitation of motion of the cervical spine.  As noted, the 
normal findings for range of motion of the cervical spine are 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion, right and left, to 45 degrees, and rotation, right 
and left, to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  

There are multiple VA examination reports that demonstrate 
limitation of motion of the cervical spine that more nearly 
approximates moderate limitation of motion of the cervical 
spine as required for the next higher rating of 20 percent 
under Diagnostic Code 5290.  The evidence that reflects on 
the initial rating prior to May 15, 2007 includes a VA 
examination dated in September 2001 that fund rotation was to 
45 degrees, bilaterally.  In May 2002, lateral flexion was to 
20 degrees, bilaterally.  A VA examination dated in May 2003 
measured lateral flexion to 30 degrees, bilaterally.  
Additionally, both the September 2001 and May 2002 VA 
examiners noted the presence of muscle spasms in the cervical 
spine.  Accordingly, the Board finds that the Veteran's 
cervical spine disability warrants an initial disability 
rating of 20 percent for the initial rating period prior to 
May 15, 2007.  Diagnostic Code 5290. 

In light of the Board's findings, the Veteran's service-
connected post-traumatic cervical myeloradiculopathy (right, 
C6, C7, and C8 roots) will be rated as 20 percent disabling 
throughout the pendency of this initial rating appeal.  A 
review of the record does not demonstrate that the Veteran's 
cervical spine disability has been for any period of initial 
rating appeal more nearly approximated severe limitation of 
motion of the cervical spine, or severe intervertebral disc 
syndrome, under the old rating criteria, as required for a 
higher initial disability rating.  The evidence also does not 
demonstrate that the Veteran's cervical spine disability has 
been for any period more nearly approximated forward flexion 
of 15 degrees or less, or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
such as to warrant a disability rating higher than 20 percent 
at any time during the appellate period from September 26, 
2003.  

A review of the evidence of record demonstrates that the 
cervical spine flexion has been measured, at its worst, to be 
limited to 30 degrees.  Cervical ankylosis has not been 
demonstrated for any period.  The evidence does not show 
severe symptoms of intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Finally, the 
competent evidence does not reflect that the Veteran has 
experienced periods of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Hence, the weight of the evidence is against a higher initial 
rating than 20 percent for any period of initial rating 
appeal.  Accordingly, the Board finds that a higher initial 
disability rating than 20 percent for post-traumatic cervical 
myeloradiculopathy (right, C6, C7, and C8 roots) is not 
warranted for any period of this initial rating appeal.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the Veteran's 
cervical spine disability.  At no time, however, have such 
signs as disuse muscle atrophy due to pain been objectively 
shown, nor has pain caused such pathology as to equate to 
cervical ankylosis.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  
38 C.F.R. 3.321(b)(1). 

In this case, with regard to the relevant rating period prior 
to October 19, 2006 when a TDIU was in effect, the rating 
criteria contemplate the manifestations of the Veteran's 
cervical spine disability.  The schedular rating criteria 
contemplate ratings based on limitation of motion, including 
due to painful motion or other orthopedic factors outlined in 
38 C.F.R. § 4.45 and 38 C.F.R. § 4.45, radiculopathy, and 
incapacitating episodes.  There is no indication that the 
cervical spine disability has markedly interfered with his 
employment (i.e., beyond that contemplated in the assigned 20 
percent rating) during the relevant period.  See 38 C.F.R. § 
4.1 ("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Moreover, the cervical spine disability has been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the cervical spine disability 
is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  Other considerations of all service connected 
disabilities on employment have been considered and addressed 
in the determinations of eligibility for TDIU and in the 
assignment of the effective date for TDIU.



Earlier Effective Date for TDIU

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  
According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

The Veteran contends that he is entitled to an effective date 
prior to October 19, 2006, for the grant of TDIU.  
Essentially, he asserts that he has been entitled to TDIU 
since he retired from the police force in 1994.  He further 
contends that, due to the severity of his service-connected 
disabilities, he is unable to secure employment.

For the reasons set forth below, the Board finds that an 
effective date earlier than the currently October 19, 2006, 
is not warranted for TDIU.  First, the Board finds that the 
Veteran's claim for TDIU was received on August 30, 2002.  
The Board is obligated to review the record and make its own 
determination as to whether there is any evidence of record 
that can be construed as receipt of an earlier TDIU claim.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Upon review of the record, the Board finds that there is no 
communication received prior to August 30, 2002 that can be 
interpreted as a formal or informal claim for VA benefits.  
Moreover, neither the Veteran nor his representative has 
alleged an earlier date of claim. 

Having established that the date of the Veteran's claim of 
entitlement to TDIU was August 30, 2002, the Board's inquiry 
moves to the matter of when it was factually ascertainable 
that the Veteran was unemployable due to his service-
connected disabilities.  The range of possible dates starts 
one year before the date the TDIU claim was filed, August 30, 
2001, and ends on the date as of which TDIU has been 
established by the RO, October 19, 2006.  See 38 C.F.R. § 
3.400(o) (2009).

The Veteran's service-connected disabilities did not meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) until October 19, 2006.  Service connection is in 
effect for several disabilities.  The Veteran's service-
connected bilateral hearing loss and right medial elbow and 
forearm scars have been rated as noncompensable.  Occipital 
headaches and right elbow osteoarthritis have been rated as 
10 percent disabling since July 17, 2001.  Tinnitus has been 
rated as 10 percent disabling since August 30, 2002.  His 
cervical spine disability has been rated as 20 percent 
disabling, since July 17, 2001.  The post-traumatic ulnar 
neuritis on the right upper extremity has been rated as 30 
percent disabling since July 17, 2001.  The Veteran's PTSD 
was assigned an initial disability rating of 30 percent, 
effective August 30 , 2002, and increased to 70 percent 
disabling, effective October 19, 2006.  

For a Veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside of the norm.  The sole fact that 
the Veteran was unemployed or had difficulty obtaining 
employment is not enough.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In this case, the evidence of record 
does not show that the Veteran's service-connected 
disabilities were so exceptional or unusual that they were 
sufficient to cause the Veteran to be unemployable prior to 
October 19, 2006.  

In support of his claim, the Veteran submitted a statement 
from his private treatment provider, dated in May 2003, 
indicating that he was experiencing worsening pain in the 
right elbow with weakness and paresthesias.  The Veteran also 
alleged to have poor motor control of his right hand, which 
made it difficult for him to write, and the constant pain in 
the right elbow made it difficult for the Veteran to perform 
his activities of daily living.  Additionally, the Veteran 
was experiencing chronic daily headaches and jaw pain.  This 
pain interfered with the Veteran's ability to sleep and 
required the usage of narcotic analgesics and muscle 
relaxers.  There was also experiencing decreased range of 
motion of the right shoulder, right elbow and cervical spine 
and there was decreased sensation and grip strength in the 
right arm.  

A private orthopedic opinion dated in April 2003 revealed a 
diagnosis of a large desiccated but herniated disc of C3-C4 
with significant thecal sac contact, secondary spondylotic 
changes extending from C-3 to C-5, and persistent discopathy 
and facet sclerosis to the level C-7.  The examiner also 
indicated that the Veteran was receiving treatment for PTSD, 
which was neither improving nor worsening.  At that time, his 
PTSD symptomatology included anxiety, depression, fatigue, 
rage, loss of impulse control, poor sleep, flashbacks, 
nightmares and early morning awakening.

Upon VA orthopedic examination dated in May 2003, the 
examiner opined that there was no objective evidence in 
support of the Veteran's complaints.  For instance, there was 
no evidence of neurological defects or radiculopathy in the 
upper extremities.  The VA examiner concluded that the 
Veteran was able to maintain employment.

Upon VA psychological evaluation dated in May 2003, the 
examiner opined that the Veteran's psychiatric disability did 
not preclude him from attaining employment.  He indicated 
that the Veteran had been generally able to do his job until 
he chose early retirement from the police force in 1994.  

Upon VA psychiatric examination dated in January 2004, the 
examiner opined that the Veteran was not rendered totally 
unemployable due to his symptoms of PTSD.  The examiner noted 
that the Veteran's disability had interfered with his 
functioning as a police officer; however, the examiner opined 
that the Veteran was capable of performing some other limited 
job duties in another field.  

Upon VA examination dated October 19, 2006, a VA examiner 
opined that the Veteran was unemployable due to his 
psychiatric difficulties.  In April 2007, the RO determined 
that a disability rating of 70 percent was warranted for PTSD 
effective October 19, 2006.  Consequently, the Veteran met 
the schedular criteria and TDIU was warranted effective 
October 19, 2006. 

As discussed above, the question before the Board is whether 
it was factually ascertainable that the service-connected 
disabilities made it impossible for the Veteran to follow a 
substantially gainful occupation prior to October 19, 2006.  
Crucially, VA examiners in May 2003 and June 2004 did not 
opine that the Veteran's service-connected disabilities 
created marked interference with employment such as to 
warrant an extraschedular rating.  See 38 C.F.R. § 3.321 
(b)(1), 4.16(b) (2009).  Therefore, after a thorough review 
of record, the Board finds that the totality of the evidence 
demonstrates that the Veteran was not precluded from working 
due to his service-connected disabilities prior to October 
19, 2006.  

With regard to frequent hospitalizations, the Veteran does 
not allege and the evidence does not demonstrate that his 
service-connected disabilities required frequent 
hospitalizations for the period from August 30, 2001, to 
October 19, 2006.  Accordingly, there is no other medical 
evidence to suggest his TDIU claim should be considered on an 
extraschedular basis.  In sum, the Board finds that based on 
the evidence of record, entitlement to TDIU was not warranted 
on an extraschedular basis prior to October 19, 2006.

Accordingly, for the reasons and bases expressed above, the 
Board finds that an effective date for TDIU earlier than the 
currently assigned October 19, 2006 is not warranted; 
therefore, the benefit of earlier effective date sought on 
appeal is denied.


ORDER

An initial disability rating for post-traumatic cervical 
myeloradiculopathy (right, C6, C7, and C8 roots) of 20 
percent, for the period prior to May 15, 2007, is granted.

An effective date than October 19, 2006 for the grant of TDIU 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


